                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE NORTHERN DISTRICT OF IOWA
                                 WESTERN DIVISION

Tyson Foods Inc. and Tyson Fresh
Meats, Inc.
                                                   CASE NO. 5:19-CV-04020
                 Plaintiffs,
                                                              DISCLOSURE
vs.                                                           STATEMENT

United States of America

                 Defendant.


         As required by LR 7.1, Plaintiff Tyson Foods, Inc. in this case, provides the

following information to the court:

       (a) The following are the names of all associations, firms, partnerships,
corporations, and other artificial entities that either are related to the Plaintiff as a
parent, subsidiary, or otherwise, or have a direct or indirect pecuniary interest in the
outcome in the case:

                 Please see the attached list of all such entities filed contemporaneously
herewith.

       (b) With respect to each entity named in response to (a), the following describes
its connection to or interest in the litigation, or both:

                Tyson Fresh Meats, Inc. is the only entity named in (a) with a connection to
or interest in this litigation. Tyson Fresh Meats, Inc. is a Plaintiff in this litigation.


Dated: June 3, 2019




                                               1

4817-2937-7943
2826048-000026
        Case 5:19-cv-04020-CJW-KEM Document 8 Filed 06/03/19 Page 1 of 6
                                           BAKER, DONELSON, BEARMAN,
                                           CALDWELL & BERKOWITZ, PC


                                           By: /s/ Ivan A. Boatner
                                           Ivan A. Boatner (admitted Pro Hac Vice)
                                           Savannah R. Dabney
                                                 (admitted Pro Hac Vice)
                                           265 Brookview Centre Way, Suite 600
                                           Knoxville, Tennessee 37919
                                           Telephone: 865-549-7000
                                           Facsimile: 865-525-8569
                                           Email: iboatner@bakerdonelson.com
                                                   sdabney@bakerdonelson.com


                                           HEIDMAN LAW FIRM, P.L.L.C

                                           Rosalynd J. Koob (AT0004380)
                                           1128 Historic 4th Street
                                           P.O. Box 3086
                                           Sioux City, Iowa 51101
                                           Telephone: (712) 255-8838
                                           Facsimile: (712) 258-6714
                                           Email: Roz.Koob@heidmanlaw.com

                                           ATTORNEYS FOR TYSON FOODS,
                                           INC. AND TYSON FRESH MEATS,
                                           INC.




                                       2

4817-2937-7943
2826048-000026
        Case 5:19-cv-04020-CJW-KEM Document 8 Filed 06/03/19 Page 2 of 6
                              CERTIFICATE OF SERVICE

       I hereby certify that a true and exact copy of the foregoing has been filed
electronically on June 3, 2019. Notice of this filing will be sent by operation of the
Court's electronic filing system to all parties indicated on the electronic filing receipt. All
other parties will be served by regular U.S. Mail. Parties may access this filing through
the Court's electronic filing system.

         William P. Barr
         Attorney General for the United States
         United States Department of Justice
         950 Pennsylvania Avenue, NW
         Washington, DC 20530-0001

         United States Department of Agriculture
         Office of the General Counsel
         1400 Independence Ave., SW
         Washington D.C. 20250

         United States Attorney's Office for the Northern District of Iowa
         Civil Process Clerk
         111 7th Ave, SE
         Box #1
         Cedar Rapids, Iowa 52401

                                                          /s/ Ivan A. Boatner
                                                          Ivan A. Boatner




                                              3

4817-2937-7943
2826048-000026
        Case 5:19-cv-04020-CJW-KEM Document 8 Filed 06/03/19 Page 3 of 6
Tyson Foods, Inc. Subsidiaries

Subsidiaries                                             Place of Incorporation
Advance Food Company, LLC                                Oklahoma
AdvancePierre Foods Holdings, Inc.                       Delaware
AdvancePierre Foods, Inc.                                Delaware
Aidells Sausage Company, Inc.                            Delaware
Allied Specialty Foods, Inc.                             Pennsylvania
APF Legacy Subs, LLC                                     Ohio
Artisan Bread Co., LLC                                   North Carolina
Barber Foods, LLC                                        Maine
Bryan Foods, Inc.                                        Delaware
C.V. Holdings, Inc.                                      Philippines
CBFA Management Corp.                                    Delaware
Central Industries, Inc.                                 Mississippi
Chefs Pantry, LLC                                        Ohio
Cloverdale Farms, LLC                                    Ohio
Cobb (Shanghai) Enterprise Management Consulting
        Co., Ltd.                                        China
Cobb Ana Damizlik Tavukculuk Sanayi Ve Ticaret Limited
        Sirketi                                          Turkey
Cobb Europe B.V.                                         Netherlands
Cobb Europe Limited                                      United Kingdom
Cobb-Heritage, LLC                                       Delaware
Cobb-Vantress Brasil, Ltda                               Brazil
Cobb-Vantress New Zealand Limited                        New Zealand
Cobb-Vantress Philippines, Inc.                          Tanay, Rizal
Cobb-Vantress, Inc.                                      Delaware
DFG Foods, L.L.C.                                        Oklahoma
Egbert LLC                                               Delaware
Flavor Corp.                                             Delaware
Flavor Holdings, Inc.                                    Delaware
Foodbrands America, Inc.                                 Delaware
Foodbrands Supply Chain Services, Inc.                   Delaware
Gallo Salame, Inc.                                       California
Global Employment Services, Inc.                         Delaware
Golden Island Jerky Company, Inc.                        California
Haimen Tyson Poultry Development Co., Ltd.               China
Hillshire Brands (Australia) Pty Ltd.                    Australia
Hubei Tongxing Cobb Breeding Company, Ltd.               China
Hudson Midwest Foods, Inc.                               Nebraska
Hybro Genetics Brasil Ltda                               Brazil
IBP Caribbean, Inc.                                      Cayman Islands
IBP Foodservice, L.L.C.                                  Delaware
IBP Redevelopment Corporation                            Missouri

                                           1

4814-7985-0648
2826048-000026
        Case 5:19-cv-04020-CJW-KEM Document 8 Filed 06/03/19 Page 4 of 6
International Affiliates & Investment LLC             Delaware
Jiangsu Tyson Foods Co., Ltd                          China
Madison Foods, Inc.                                   Delaware
National Comp Care, Inc.                              Delaware
New Canada Holdings, Inc.                             Delaware
Oaklawn Capital Corporation                           Delaware
Original Philly Holdings, Inc.                        Pennsylvania
PBX, inc.                                             Delaware
Philadelphia Cheesecake Company                       Pennsylvania
Philadelphia Pre-Cooked Steak, Inc.                   Pennsylvania
Pierre Holdco, Inc.                                   Delaware
River Valley Ingredients, LLC                         Delaware
Rizhao Tyson Foods Co., Ltd                           China
Rizhao Tyson Poultry Co., Ltd                         China
Rural Energy Systems, Inc.                            Delaware
Sara Lee Diversified, LLC                             Delaware
Sara Lee Foods, LLC                                   Delaware
Sara Lee Household & Body Care Malawi Ltd.            Malawi
Sara Lee International LLC                            Delaware
Sara Lee International TM Holdings LLC                Delaware
Sara Lee Mexicana Holdings Investment, L.L.C.         Delaware
Sara Lee TM Holdings LLC                              Delaware
Sara Lee Trademark Holdings Australasia LLC           Delaware
Sara Lee-Kiwi Holdings, LLC                           Delaware
Saramar, L.L.C.                                       Delaware
Shandong Tyson-Da Long Food Company
        Limited                                       China
Southern Family Foods, L.L.C.                         Delaware
Southwest Products, LLC                               Delaware
Tecumseh Poultry LLC                                  Nebraska
Texas Transfer, Inc.                                  Texas
The Bruss Company                                     Illinois
The Hillshire Brands Company                          Maryland
The IBP Foods Co.                                     Delaware
The Pork Group, Inc.                                  Delaware
TyNet Corporation                                     Delaware
Tyson (Shanghai) Enterprise Management Consulting
        Co. Ltd.                                      China
Tyson Americas Holding Sárl                           Luxembourg
Tyson Breeders, Inc.                                  Delaware
Tyson Chicken , Inc.                                  Delaware
Tyson China Holding 2 Limited                         Hong Kong
Tyson China Holding 3 Limited                         Hong Kong
Tyson China Holding Limited                           Honk Kong
Tyson Deli, Inc.                                      Delaware
Tyson Europe Holding Company                          Nova Scotia
                                            2

4814-7985-0648
2826048-000026
        Case 5:19-cv-04020-CJW-KEM Document 8 Filed 06/03/19 Page 5 of 6
Tyson Farms, Inc.                                          North Carolina
Tyson Foods Canada Inc. (Les Aliments Tyson Canada Inc.)   Ontario
Tyson Foods East China Development Co., Ltd                China
Tyson Fresh Meats, Inc.                                    Delaware
Tyson Global Holding Sárl                                  Luxembourg
Tyson Hog Markets, Inc.                                    Delaware
Tyson India Holdings Ltd.                                  Mauritius
Tyson International Company, Ltd.                          Bermuda
Tyson International Holding Company                        Delaware
Tyson International Holding Sárl                           Luxembourg
Tyson International Service Center, Inc.                   Delaware
Tyson International Service Center, Inc. Asia              Delaware
Tyson International Service Center, Inc. Europe            Delaware
Tyson Mexican Original, Inc.                               Delaware
Tyson Mexican Trading Company S. de R.L. de CV.            Mexico
Tyson New Ventures, LLC                                    Delaware
Tyson of Wisconsin, LLC                                    Delaware
Tyson Pet Products, Inc.                                   Delaware
Tyson Poultry, Inc.                                        Delaware
Tyson Prepared Foods, Inc.                                 Delaware
Tyson Processing Services, Inc.                            Delaware
Tyson Refrigerated Processed Meats, Inc.                   Delaware
Tyson Sales and Distribution, Inc.                         Delaware
Tyson Service Center Corp.                                 Delaware
Tyson Shared Services, Inc.                                Delaware
Tyson Warehousing Services, LLC                            Delaware
Uninex SA                                                  Uruguay
WBA Analytical Laboratories, Inc.                          Delaware
Wilton Foods, Inc.                                         New York
Zemco Industries, Inc.                                     Delaware




                                            3

4814-7985-0648
2826048-000026
        Case 5:19-cv-04020-CJW-KEM Document 8 Filed 06/03/19 Page 6 of 6
